Name: Commission Regulation (EEC) No 888/92 of 8 April 1992 amending for a second time Regulation (EEC) No 1327/89 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural activity
 Date Published: nan

 No L 95/22 Official Journal of the European Communities 9 . 4. 92 COMMISSION REGULATION (EEC) No 888/92 of 8 April 1992 amending for a second time Regulation (EEC) No 1327/89 authorizing Spain not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), as amended by Regulation (EEC) No 833/92 (2), and in parti ­ cular Article 12 ( 1 ) and (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine ­ growing areas (3),as last amended by Regulation (EEC) No 678/89 (4), Spain lodged before 1 October 1991 an appli ­ cation to alter the areas excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1992/93 wine year ; Whereas in the areas listed in the Annex there are risks of depopulation or of the quality policy being called into question or limited possibilities of alternative crops ; whereas the criteria selected to determine the list corres ­ pond to those defined in Article 12 ( 1 ) and (2) of Regula ­ tion (EEC) No 1442/88 ; whereas the wine-growing potential of the areas recognized as suitable for the production of quality wine psr in those areas as a whole is less than 10% of the national wine-growing potential ; whereas the Annex to Regulation (EEC) No 1327/89 (*), as amended by Regulation (EEC) No 3354/90 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation (EEC) No 1 327/89 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1992/93 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 132, 28 . 5. 1988, p. 3 . (*) OJ No L 88 , 3 . 4. 1992, p. 16 . 0 OJ No L 241 , 1 . 9. 1988, p. 108 . (4) OJ No L 73, 17. 3 . 1989, p. 23. 0 OJ No L 133, 17. 5. 1989, p. 8 . (6) OJ No L 324, 23. 11 . 1990, p. 23. 9. 4. 92 No L 95/23Official Journal of the European Communities ANNEX Areas in respect of which Spain is authorized not to apply die measures provided for in Regula ­ tion (EEC) No 1442/88 wine-growing areas recognized as suitable for the production of quality wines psr for the purpose in accordance with the national procedure laid down pursuant to Regulation (EEC) No 823/87 ('), located in the following provinces for the following designations : Region Designation of origin Province Castilla-Leon Bierzo Leon Cigales Palencia, Valladolid Ribera del Duero Burgos, Segovia, Soria, Valladolid Rueda Avila, Segovia, Valladolid Toro Valladolid, Zamora Castilla-La Almansa Albacete Mancha (white varieties) Mancha Albacete, Ciudad Real, Cuenca, Toledo (red varieties) Mentrida Toledo (white varieties) Jumilla Albacete, Toledo (white varieties) Valdepenas Ciudad Real (red varieties) Valencia Almansa Valencia (white varieties) Utiel-Requena Valencia (recommended varieties) (') OJ No L 84, 27. 3. 1987, p. 59.